DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5, 7-14, 20, 25-27, 29-36, 38-40 have been canceled. Claims 42-44 have been added. Claims 1, 2, 6, 9, 15-19, 21-24, 28, 37, 41-44 are pending.
Claim 22 is marked “Withdrawn” but the text is missing from the claim. It is assumed claim 22 is pending which reads “The avian egg of claim 21 which is a male egg having increased virus production when compared to an isogenic egg lacking the second genetic modification”. 
The initial discussion of claim amendments in the next response should provide support for each and every claim amendment, e.g. ---Support for the phase “XXX" can be found on pg ___, paragraph ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication.  
Specification 
The specification cites Tyack (2013) throughout the specification, e.g. pg 36, line 10, but the citation is not provided. It appears to be Tyack (Transgenic Comm., 2013, Vol. 22, pg 1257-1264). 
The specification cites Tyack, Nature, 2006, Vol. 441, pg 766-769 on pg 69, line 31; however, the proper citation is Van de Levoir, Nature, 2006, Vol. 441, pg 766-769.
Election/Restrictions
Applicant’s election of Group II, claims 1, 2, 6, 9, 15-19, 21, 23, 24, 28, 37, 41 in the reply filed on 8-10-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon reconsideration, the restriction has been withdrawn. 
Claims 1, 2, 6, 9, 15-19, 21-24, 28, 37, 41-44 are under consideration. 
Claim objections
Claim 24 can be written more clearly as ---wherein the male in step i) is not transgenic, the marker is a fluorescent protein, and/or the screening is performed by exposing the egg to light and detecting fluorescence---. 
Claim 28 can be written more clearly as ---crossing the [[
Claim 37 requires clarification, e.g. A method of making an avian or avian egg, the method comprising: 
a) crossing a male avian whose genome is heterozygous for a chromosome Z comprising a first nucleic acid sequence encoding a first exogenous protein and a second nucleic acid sequence encoding a second exogenous protein that that is different than the first with 
a female whose genome comprises a chromosome Z comprising the first and second nucleic acid sequences
such that a male avian or avian egg whose genome is homozygous for chromosome Zs comprising the first and second nucleic acid sequences is obtained; 
b) crossing a male avian whose genome is homozygous for chromosome Zs comprising the first and second nucleic acid sequences with 
a female lacking a chromosome Z comprising the first and second nucleic acid sequences
such that a female avian or avian egg whose genome comprises a chromosome Z comprising the first and second nucleic acid sequences is obtained; 
c) crossing a female avian whose genome comprises a chromosome Z comprising the first and second nucleic acid sequences with 
a male lacking a chromosome Z comprising the first and second nucleic acid sequences
such that a male avian whose genome is heterozygous for a chromosome Z comprising a first and second nucleic acid sequences is obtained; or 
d) crossing a male avian whose genome is heterozygous for a chromosome Z comprising the first and second nucleic acid sequences with 
a female whose genome comprises a chromosome Z comprising the first and second nucleic acid sequences
such that a male avian whose genome is heterozygous for a chromosome Z comprising the first and second nucleic acid sequences is obtained. 
The term SIAT1 in claims 42-44 should be spelled out before being abbreviated. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 2, 6, 9, 15-19, 21-24, 28, 37, 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a transgenic avian egg comprising: i) a first exogenous polynucleotide exogenous polynucleotide encodes a recombinant protein which modifies a production trait in the egg, and/or avian produced by the egg, when compared to an isogenic egg or avian lacking the second exogenous polynucleotide 
2. (Currently Amended) The transgenic avian egg of claim 1, comprising one or more of the following: i) the exogenous polynucleotides shell of the egg; iii) the marker is detectable within two days of the point of lay without disrupting the integrity of the shell of the egg; iv) the marker is a fluorescent protein, a luminescent protein, an audible (vibrating) protein, a sonic protein, a metabolic marker or a selective chelating protein; and exogenous polynucleotides 
The specification does not provide written description for “exogenous polynucleotides” on a chromosome. Exogenous sequence may be integrated into a chromosome or gene. Chromosomes may comprise exogenous sequences. But polynucleotides are not “ON” chromosomes as claimed. 
The specification does not provide written description of any avian or avian egg containing a Z chromosome comprising two exogenous sequences as required in claims 1, 17, 37. The first nucleic acid encodes a detectable marker protein, and the second encodes a protein that modifies a “production trait” in the egg. The specification provides much discussion of marker proteins and proteins that modify “production traits” without providing any specific means for incorporating the exogenous sequence into chromosome Z. 
When using CRISPR technology, a target gene, a target sequence within the gene, a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences, and a gRNA capable of binding the target sequence are required. Applicants have not provided any such elements. 
When using ZFN or TALEN pairs, a target gene, a target sequence within the gene (not the same kind as for CRISPR technology), a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences, and ZFN or TALEN pairs capable of binding the target sequence are required. Applicants have not provided any such elements. 
When using a classic homology vector, a target gene, a target sequence within the gene, and a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences are required. Applicants have not provided any such elements. 
Applicants describe a Tol2 transposase vector encoding GFP injected into stage 14 HH embryos (pg 59, lines 3-17). GFP was visualized in the gonads of 14 day old embryos (pg 59, line 18). The vector was integrated into various chromosomes (Fig. 4B). Insertion site data was collected for those that inserted into chromosome Z (pg 60, lines 20-35). Four integration sites were identified for Tol2 encoding a protein (pg 61, Table 4). 
Example 5 (pg 62) discusses antibodies that increase viral yield in eggs used to manufacture the virus. 
Examples 6 and 7 (pg 63) discuss using iRNA to inhibit proteins which in turn increases viral yield in eggs used to manufacture the virus. 
Example 8 (pg 64) discusses deleting an IFNAR1 gene in chicken to increase viral yield in eggs used to manufacture the virus. 
None of Examples 5-8 relate to expressing a second exogenous protein on chromosome Z. 
Example 9 (pg 65) discusses possible proteins that protect against Hendra virus. Applicants do not teach making a chromosome Z that expresses such a protein, the amount of protein expressed in an avian or avian embryo, the amount of protein required to protect against Hendra virus in an avian or avian egg, or obtaining an avian or avian egg that expresses the protein and is protected against Hendra virus infection. 
Example 10 (pg 65) teaches overexpressing ovotransferrin in chickens and chicken eggs. Applicants do not teach making a chromosome Z that encodes ovotransferrin, a chromosome encoding a marker protein and ovotransferrin, the amount of protein expressed in an avian or avian embryo, the amount of protein required to modify a trait in an avian or avian egg, the trait being modified, or obtaining an avian or avian egg that expresses ovotransferrin that has a modified trait. 
Applicants have not taught the target genes in chicken chromosome Z or the target sequences within them. Applicants have not correlated the target sequences, or gRNA, ZFNs, TALENs for targeting chicken chromosome Z to those in other avians as broadly encompassed by claim 1. 
When modifying a production trait in an avian egg, the combination of production trait, protein, promoter, amount of expression, target tissue, and modified phenotype are required. However, applicants merely provide a list of “production traits”, e.g. virus production, recombinant protein production, muscle mass, nutritional content, and fertility on pg 29 without providing the combination of protein, promoter, amount of expression, target tissue, and modified phenotype. 
Applicants list “anti-viral proteins” on pg 4-5 and pg 46-49 without teaching the combination of virus being targeted, the promoter required to obtain adequate expression to be “antiviral” protein, the amount of expression required to be “antiviral” in an avian or avian egg, the target tissue of the “antiviral” protein, or the modified phenotype, e.g. resistance to [what kind of?] viral infection. Moreover, the art does not describe using IFNAR1, IL6, CNOT4, MDA5… as antiviral agents in avians or avian eggs. Accordingly, the concept lacks written description. 
Pg 46-49 discuss antiviral proteins without teaching the combination of promoter, vector required to obtain adequate expression to be “antiviral”, the amount of expression required to be “antiviral”, target tissue of the protein being expressed, or the modified phenotype, e.g. resistance to [what kind of?] viral infection. Moreover, the art does not describe using IFNAR1, IL6, CNOT4, MDA5… as antiviral agents in avian eggs. Accordingly, the concept lacks written description.
Applicants claim expressing SIAT1 in claims 42-44. Pg 15, Fig. 16 teaches SIAT1 expression in chicken fibroblasts causes sialic acid residues shift from α-2,3 to α-2,6; however, the specification does not teach inserting the SIAT1 gene into chromosome Z, inserting the gene into non-chicken avians, inserting the gene into an egg, the production trait being addressed, the promoter required to obtain adequate SIAT1 expression to obtain the desired phenotype, the amount of expression required to obtain the desired phenotype, the target tissue of SIAT1, the modified phenotype, or the purpose of increased or decreased α-2, 6 sialic acid “in male egg” (pg 6, lines 19-25). Moreover, the art does not describe using SIAT1 in avians, avian eggs, or “in male egg” line to achieve any result. Example 11 (pg 67) teaches overexpressing SIAT1 in chickens and chicken eggs. Applicants do not teach making a chromosome Z that encodes SIAT1, a chromosome encoding a marker protein and SIAT1, the amount of SIAT1 expressed in an avian or avian embryo, the amount of SIAT1required to modify a trait in an avian or avian egg, the trait being modified, or obtaining an avian or avian egg that expresses SIAT1 that has a modified trait. Accordingly, the concept lacks written description.
Claim 2 requires the marker is detectable without disrupting the integrity of the shell of the egg, the marker is detectable within two days after laying without disrupting the integrity of the shell of the egg, or the marker is an audible (vibrating), sonic, metabolic, or selective chelating protein. Claim 6 lists various marker proteins, but the specification does not teach that they meet any of the above criteria. Therefore, these items in claim 2 lack written description except for the markers listed in claim 6. 
The specification lacks written description for detecting any fluorescent protein through an eggshell “without disrupting the integrity of the shell” as broadly encompassed by claim 2 other than EGFP. The art was unpredictable as shown by Offen (20200149063) in Fig. 3B in which GFP was undetectable through the wall of the eggshell (pg 3, para 50 “GFP reporter gene signal is not detectable through the egg shell”). Applicants detected “EGFP” through the egg shell (pg 60, Example 3) but does not correlate EGFP to GFP or any of the other fluorescent proteins listed in claim 6. Accordingly, the specification lacks written description for detecting any fluorescent protein through an eggshell “without disrupting the integrity of the shell” as broadly encompassed by claim 2 other than EGFP. 
Claim 2 requires the exogenous polypeptides are on a single genetic construct. The specification does not teach any such construct. Therefore, the concept lacks written description. 
Claim 17 lacks written description for reasons set forth above about claim 1. Moreover, applicants were not reasonably in possession of an avian having the features claimed. 
Claim 22 requires “a male egg having increased virus production when compared to an isogenic egg lacking the second genetic modification”; however, the specification does not teach any protein that causes such a phenotype, inserting the gene into chicken chromosome Z, inserting the gene into non-chicken avians, inserting the gene into an egg, the promoter required to obtain adequate expression of any protein to obtain “increased virus production”, the amount of expression of any protein required to obtain “increased virus production”, or the target tissue of a protein that causes “increased virus production”. Moreover, the art does not describe using any protein in avians, avian eggs, or male eggs to achieve “increased virus production”. Accordingly, the concept lacks written description.
Claim 37 item 1) lacks written description because the heterozygous male avian must have a single Z chromosome comprising both exogenous nucleic acids and be crossed with a female avian having a Z chromosome comprising both exogenous nucleic acids. As written the heterozygous male may have one exogenous nucleic acid on one Z chromosome and the other exogenous nucleic acid on the other. Both exogenous nucleic acids on the Z chromosomes are required to obtain a homozygous male as claimed. 
Claim 37 item 4a) lacks written description because the heterozygous male avian must have a single Z chromosome comprising both exogenous nucleic acids and be crossed with a female avian having a Z chromosome comprising both exogenous nucleic acids. As written the heterozygous male may have one exogenous nucleic acid on one Z chromosome and the other exogenous nucleic acid on the other. Both exogenous nucleic acids on the Z chromosomes are required to obtain a heterozygous male as claimed. 
Item 4b in claim 37 is redundant because it is the same as item 2 in claim 37. 
Item 4c in claim 37 is redundant because it is the same as item 3 in claim 37. 
Claim 41 requires using the heterozygous or homozygous males made by the method of claim 37 in the vaccine industry. However, the specification does not teach the protein required to do so, or provide adequate guidance that applicants were reasonably in possession of a genetically modified avian expressing an exogenous protein that is apt for the vaccine industry for reasons set forth above. 
An adequate written description of an egg or bird comprising a genetically modified chromosome Z comprising a sequence encoding a marker protein and a sequence encoding a protein that modifies a production trait in the egg or bird requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the combination of elements required to arrive at the result. It is not sufficient to define the egg or bird solely by concepts, i.e. chromosome Z comprising a sequence encoding a marker protein and a sequence encoding a protein that modifies a production trait in the egg or bird, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any combination of elements required to arrive at the product. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all eggs and birds with a Z chromosome comprising a sequence encoding a marker protein and a sequence encoding a protein that modifies a production trait in the eggs or birds without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 

Enablement
Claims 1, 2, 6, 9, 15-19, 21-24, 28, 37, 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic chicken or chicken egg whose genome comprises an exogenous nucleic acid sequence encoding a marker protein, does not reasonably provide enablement for any species of avian or obtaining a transgenic avian or avian egg whose genome comprises an exogenous nucleic acid sequence encoding a marker protein AND an exogenous nucleic acid sequence encoding a protein that is not a marker protein that modifies a production trait of the egg or avian.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The specification does not provide written description for “exogenous polynucleotides” on a chromosome in claims 1, 17, 37. Exogenous sequence may be integrated into a chromosome or gene. Chromosomes may comprise exogenous sequences. But polynucleotides are not “ON” chromosomes as claimed. 
The specification does not enable making/using any avian or avian egg containing a Z chromosome comprising two exogenous sequences as required in claims 1, 17, 37. The first nucleic acid encodes a detectable marker protein, and the second encodes a protein that modifies a “production trait” in the egg. The specification provides much discussion of marker proteins and proteins that modify “production traits” without providing any specific means for incorporating the exogenous sequence into chromosome Z. 
When using CRISPR technology, a target gene, a target sequence within the gene, a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences, and a gRNA capable of binding the target sequence are required. Applicants have not provided any such elements. 
When using ZFN or TALEN pairs, a target gene, a target sequence within the gene (not the same kind as for CRISPR technology), a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences, and ZFN or TALEN pairs capable of binding the target sequence are required. Applicants have not provided any such elements. 
When using a classic homology vector, a target gene, a target sequence within the gene, and a homology vector for incorporating the exogenous sequence with homology arms that complement the target sequences are required. Applicants have not provided any such elements. 
Applicants have not taught the target genes in chicken chromosome Z or the target sequences within them. Applicants have not correlated the target sequences, or gRNA, ZFNs, TALENs for targeting chicken chromosome Z to those in other avians as broadly encompassed by claim 1. 
When modifying a production trait in an avian egg, the combination of production trait, protein, promoter, amount of expression, target tissue, and modified phenotype are required. However, applicants merely provide a list of “production traits”, e.g. virus production, recombinant protein production, muscle mass, nutritional content, and fertility on pg 29 without providing the combination of protein, promoter, amount of expression, target tissue, and modified phenotype. 
Applicants list “anti-viral proteins” on pg 4-5 and pg 46-49 without teaching the combination of virus being targeted, the promoter required to obtain adequate expression to be “antiviral” protein, the amount of expression required to be “antiviral” in an avian or avian egg, the target tissue of the “antiviral” protein, or the modified phenotype, e.g. resistance to [what kind of?] viral infection. Moreover, the art does not describe using IFNAR1, IL6, CNOT4, MDA5… as antiviral agents in avians or avian eggs. Accordingly, the concept is not enabled. 
Pg 46-49 discuss antiviral proteins without teaching the combination of promoter, vector required to obtain adequate expression to be “antiviral”, the amount of expression required to be “antiviral”, target tissue of the protein being expressed, or the modified phenotype, e.g. resistance to [what kind of?] viral infection. Moreover, the art does not describe using IFNAR1, IL6, CNOT4, MDA5… as antiviral agents in avian eggs. Accordingly, the concept is not enabled.
Applicants claim expressing SIAT1 in claims 42-44. Pg 15, Fig. 16 teaches SIAT1 expression in chicken fibroblasts causes sialic acid residues shift from α-2,3 to α-2,6; however, the specification does not teach inserting the SIAT1 gene into chromosome Z, inserting the gene into non-chicken avians, inserting the gene into an egg, the production trait being addressed, the promoter required to obtain adequate SIAT1 expression to obtain the desired phenotype, the amount of expression required to obtain the desired phenotype, the target tissue of SIAT1, the modified phenotype, or the purpose of increased or decreased α-2, 6 sialic acid “in male egg” (pg 6, lines 19-25). Moreover, the art does not describe using SIAT1 in avians, avian eggs, or “in male egg” line to achieve any result. Example 11 (pg 67) teaches overexpressing SIAT1 in chickens and chicken eggs. Applicants do not teach making a chromosome Z that encodes SIAT1, a chromosome encoding a marker protein and SIAT1, the amount of SIAT1 expressed in an avian or avian embryo, the amount of SIAT1required to modify a trait in an avian or avian egg, the trait being modified, or obtaining an avian or avian egg that expresses SIAT1 that has a modified trait. Accordingly, the concept is not enabled.
Claim 2 requires the marker is detectable without disrupting the integrity of the shell of the egg, the marker is detectable within two days after laying without disrupting the integrity of the shell of the egg, or the marker is an audible (vibrating), sonic, metabolic, or selective chelating protein. Claim 6 lists various marker proteins, but the specification does not teach that they meet any of the above criteria. Therefore, these items in claim 2 are not enabled except for the markers listed in claim 6. 
The specification does not enable detecting any fluorescent protein through an eggshell “without disrupting the integrity of the shell” as broadly encompassed by claim 2 other than EGFP. The art was unpredictable as shown by Offen (20200149063) in Fig. 3B in which GFP was undetectable through the wall of the eggshell (pg 3, para 50 “GFP reporter gene signal is not detectable through the egg shell”). Applicants detected “EGFP” through the egg shell (pg 60, Example 3) but does not correlate EGFP to GFP or any of the other fluorescent proteins listed in claim 6. Given the unpredictability in the art taken with the limited teachings in the specification, it would have required those of skill undue experimentation to determine how to detect any fluorescent protein through an eggshell “without disrupting the integrity of the shell” as broadly encompassed by claim 2 other than EGFP. 
Claim 17 is not enabled for reasons set forth above about claim 1. 
Claim 22 requires “a male egg having increased virus production when compared to an isogenic egg lacking the second genetic modification”; however, the specification does not teach any protein that causes such a phenotype, inserting the gene into chicken chromosome Z, inserting the gene into non-chicken avians, inserting the gene into an egg, the promoter required to obtain adequate expression of any protein to obtain “increased virus production”, the amount of expression of any protein required to obtain “increased virus production”, or the target tissue of a protein that causes “increased virus production”. Moreover, the art does not describe using any protein in avians, avian eggs, or male eggs to achieve “increased virus production”. Accordingly, the concept is not enabled.
Claim 37 item 1) lacks written description because the heterozygous male avian must have a single Z chromosome comprising both exogenous nucleic acids and be crossed with a female avian having a Z chromosome comprising both exogenous nucleic acids. As written the heterozygous male may have one exogenous nucleic acid on one Z chromosome and the other exogenous nucleic acid on the other. Both exogenous nucleic acids on the Z chromosomes are required to obtain a homozygous male as claimed. 
Claim 37 item 4a) lacks written description because the heterozygous male avian must have a single Z chromosome comprising both exogenous nucleic acids and be crossed with a female avian having a Z chromosome comprising both exogenous nucleic acids. As written the heterozygous male may have one exogenous nucleic acid on one Z chromosome and the other exogenous nucleic acid on the other. Both exogenous nucleic acids on the Z chromosomes are required to obtain a heterozygous male as claimed. 
Item 4b in claim 37 is redundant because it is the same as item 2 in claim 37. 
Item 4c in claim 37 is redundant because it is the same as item 3 in claim 37. 
Claim 41 requires using the heterozygous or homozygous males made by the method of claim 37 in the vaccine industry. However, the specification does not teach the protein required to do so, or provide adequate guidance to obtain a genetically modified avian expressing an exogenous protein that is apt for the vaccine industry (beyond wild-type male avian eggs) for reasons set forth above. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use the genetically modified avian cells, eggs, and avians or to perform the methods claimed. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 9, 15-19, 21-24, 28, 37, 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The concept of “exogenous polynucleotides” on a chromosome in claims 1, 17, 37 makes the claims indefinite. Exogenous sequence may be integrated into a chromosome or gene. Chromosomes may comprise exogenous sequences. But polynucleotides are not “ON” chromosomes as claimed. 
The metes and bounds of “production trait” in claims 1, 17, 37 cannot be determined. The phrase is discussed on pg 40-41 and refers to any phenotype of “commercial value”; however, the metes and bounds of phenotypes of “commercial value” are not defined. It is unclear if the phrase is limited to certain traits associated with egg/bird production or if it encompasses certain traits associated with desired features, or expression of any exogenous protein. In context of an egg, it is unclear what “production traits” are capable of being modified in an egg. It is unclear if the phrase is limited to the list on pg 40-41 or if it encompasses more. It is unclear if the phrase encompasses expression of any exogenous protein, e.g. marker protein or protein for extraction from eggs as a bioreactor. Accordingly, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of recombinant proteins that modify a production trait in claims 1, 17, 37 cannot be determined. It is unclear if the phrase is limited to proteins that modify certain traits associated with egg/bird production or if it encompasses proteins that modify certain traits associated with desired features, or any exogenous protein, e.g. a marker protein. It is unclear whether items i) and ii) in claim 1, 17, 37 can be the same or if they must be different. In context of an egg, it is unclear what proteins modify “production traits” in an egg. Accordingly, those of skill would not be able to determine whether they were infringing on the claims. 
The metes and bounds of an “isogenic egg/avian lacking the second exogenous polynucleotide” in claims 1, 17, 37 are unclear. The term is defined as “having the same or closely similar genotype”; however, the metes and bounds of when eggs/avians are “similar” in genotype. The specification and the art at the time of filing do not define when eggs/avians are “similar” in genotype or the line at which they become dissimilar. 
While claim 1 requires an avian egg containing a Z chromosome encoding a protein that modifies a production trait in “the egg, and/or avian produced by the egg”, the claims never clearly indicate the egg HAS the modified production trait or that the egg is capable of becoming an avian that HAS the modified production trait. Therefore, it is unclear whether the egg has the function of the protein or if the egg merely encodes a protein having the function. The phrase --- transgenic avian egg whose genome comprises a Z chromosome comprising a nucleic acid sequence encoding an exogenous protein, wherein the egg exhibits a modified trait as compared to a wild-type avian egg, or an avian obtained from the egg exhibits a modified trait as compared to a wild-type avian--- would be clear.
It is unclear how the phrase “the exogenous polynucleotides are maternally inherited” in claim 2 further limits the egg of claim 1. It is unclear how a modified Z chromosome from the mother is distinguishable from a modified Z chromosome from the father. The phrase does not further limit the structure/function of the egg or Z chromosome of claim 1. 
The metes and bounds of “audible (vibrating) protein” in claim 2 are indefinite. Claim 6 lists a number of marker proteins, none of which are “audible” or “vibrating”. The art at the time of filing does not teach any “audible” or “vibrating” proteins. Use of the parentheses makes the claim indefinite because it is unclear whether the audible protein must be vibrating or not and because it is unclear whether vibrating proteins are species of audible protein or the same as an audible protein. Accordingly, the concept makes claim 2 indefinite. 
The metes and bounds of “sonic protein” in claim 2 are indefinite. Claim 6 lists a number of marker proteins, none of which are “sonic”. The art at the time of filing does not teach any “sonic” proteins. Accordingly, the concept makes claim 2 indefinite. 
The metes and bounds of “metabolic marker” in claim 2 are indefinite. Claim 6 lists a number of marker proteins, none of which are “metabolic”. The art at the time of filing does not teach any “metabolic marker” proteins. Accordingly, the concept makes claim 2 indefinite. 
The metes and bounds of “selective chelating protein” in claim 2 are indefinite. Claim 6 lists a number of marker proteins, none of which are “selective chelating proteins”. The art at the time of filing does not teach any “selective chelating proteins”. It is unclear when chelating proteins are “selective”. Accordingly, the concept makes claim 2 indefinite. 
The metes and bounds of most of the proteins in claim 6 are indefinite. The specification and the art at the time of filing do not define the metes and bounds of Emerald, Superfolder GFP, Azami Green, mWasabi, TagGFP, TurboGFP, mNeonGreen, mUKG, AcGFP, ZsGreen, Cloverm Sapphire, T-Sapphire, Enhanced blue fluorescent prtein (EBFP), EBFP2, Azurite, TagBFP, mTagBFP, mKalamal, Cyan fluorescent protein (CFP), mCFP, Enhanced cyan fluorescent protein (ECFP), mECFP, Cerulean, SCFP3A, mTurquoise, mTurquoise2, CyPet, AmCyanl, Midori-Ishi Cyan, TagCFP, mTFP1 (Teal), 
Enhanced yellow fluorescent protein (EYFP), Super yellow fluorescent protein (SYFP), Topaz, Venus, Citrine, mCitrine, YPet, TagYFP, TurboYFP, PhiYFP, ZsYellowl, mBanana, Kusabira Orange, Kusabira Orange2, mOrange, mOrange2, 
dTomato-Tandem, 
TurboRFP, TurboFP602, TurboFP635, Tag ref fluorescent protein (RFP), TagRFP-T, DsRed, DsRed2, DsRed-Express (Tl), DsRed-Monomer, mTangerine, mKeima-Red, mRuby, mRuby2, mApple, mStrawberry, AsRed2, mRFP1, JRed, mKate2, mKate (TagFP635), HcRedl, mRaspberry, dKeima-Tandem, HcRed-Tandem, mPlum, mNeptune, NirFP, Sirius, TagRFP657, AQ143, Kaede, KikGR1, PX-CFP2, mEos2, IrisFP, mEOS3.2, PSmOrange, PAGFP, Dronpa, Allophycocyanin, GFPuv, R-phycoerythrin (RPE), Peridinin Chlorophyll (PerCP), P3. Katusha, B-phycoerythrin (BPE), mKO, and J-Red.”
Many of the names in claim 6 are trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protein and, accordingly, the identification/description is indefinite.
Use of parentheses in the phrase “DsRed-Express (Tl)” and “mKate (TagFP635)” make claim 6 indefinite because it is unclear how TI correlates to DsRed-express, or whether TI and TagFP635 are included in the claim or optional. 
Claim 17 is indefinite because it is drawn to an avian, but it refers to expressing a protein that modifies a trait in “the egg and/or an avian produced by the egg”. It should refer to the avian not an egg. 
Assuming claim 17 requires an avian containing a Z chromosome encoding a protein that modifies a production trait in the avian, the claim never clearly indicates the avian HAS the modified production trait. Therefore, it is unclear whether the avian has the modification or if the avian merely has a Z chromosome encoding a protein capable of the modification. The phrase --- transgenic avian whose genome comprises a Z chromosome comprising a nucleic acid sequence encoding an exogenous protein, wherein the avian exhibits a modified trait as compared to a wild-type avian egg--- would be clear.
Assuming claim 21 is dependent upon claim 17, claim 21 is indefinite because it is unclear whether the egg or progeny produced by the transgenic avian of claim 17 has the genetic modification or not. If so, it is unclear how the structure/function of the egg differs from that of claim 1 or the progeny differs from that of claim 17. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 17, 21, 23, 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The phrase “the shell of the egg” in claim 2 lacks antecedent basis in claim 1. The embryo does not have to necessarily be in an eggshell; avian embryos can be incubated in partial eggshells or without eggshells
The phrase “the egg and/or an avian produced by the egg” in claim 17 lacks antecedent basis. 
The phrase “the avian of claim 1” in claim 21 lacks antecedent basis. Claim 1 is drawn to an avian egg. 
The phrase “the maker” [sic] in claim 23 lacks antecedent basis. 
Claim 41 is indefinite because the use of the avian or avian egg does not further limit the method of making them in claim 37. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 15-19, 21, 23, 24, 28, 37, 41 are rejected under 35 U.S.C. 102a1 as being anticipated by Tizard (Proceeding 2nd Intrnl Workshop on Regulation of Animal Biol, Sept. 1, 2014, pg 1-21).
Tizard taught a strategy for sex selection of unhatched fertilized chicken eggs by obtaining an unhatched fertilized egg from a female transgenic avian comprising an exogenous reporter gene integrated into a Z chromosome, and determining if the fertilized egg expresses the reporter gene, wherein expression of the reporter gene indicates the fertilized egg is male and no expression indicates the fertilized egg is female. 


    PNG
    media_image1.png
    720
    839
    media_image1.png
    Greyscale
 (slide 17)

    PNG
    media_image2.png
    690
    952
    media_image2.png
    Greyscale
(slide 18)
Specifically, slide 17 shows a transgenic female chicken whose Z chromosome contains a nucleic acid sequence encoding a fluorescent protein (the female on the left who has ZFP and W chromosomes). This is equivalent to item i) in claims 1, 17, 37.
	Claims 1, 17, 37 do not require the first and second nucleic acid sequences are different or that the proteins they encode are different. Therefore, claims 1, 17, 37 encompass a Z chromosome comprising first and second nucleic acid sequences are the same. The exogenous sequence encoding the marker protein in chromosome Z described by Tizard is also the second exogenous sequence that modifies a production trait in the avian as required in item ii) of claims 1, 17, 37 because it causes fluorescence in the embryo. 
Claims 2 and 6 have been included because Tizard used EGFP (slide 7), a fluorescent protein. 
Tizard taught a chicken as required in claim 15. 
Tizard taught male and female chickens as required in claim 16, 18, 19 (slide 17).
Claim 21 has been included because Tizard taught eggs/progeny (slide 17). 
The breeding strategy in claim 23 is the one on slide 17. 
The male does not have a transgene as required in claim 24.  
The breeding strategy in claim 28 is the one on slide 17. 
The breeding strategy in claim 37 item 3) is the one on slide 17. 
Claim 41 has been included because Tizard is in the “egg industry” and because using the male eggs “in the vaccine industry” is an intended use and does not necessarily have to occur. The concept of how the male eggs are used does not distinguish the structure/function of the male egg claimed from the male egg described by Tizard. 

Claims 1, 2, 6are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Offen (20200149063). 
Offen taught an avian or avian egg whose genome comprised first and second exogenous sequence encoding marker proteins integrated into chromosome Z (pg 3, para 13). The second marker protein is a “recombinant protein which modifies a production trait in the egg, and/or avian produced from the egg” in claims 1, 17, 37 because it causes expression of an exogenous not expressed in an isogenic egg/avian lacking the exogenous sequence. 
Claims 2 and 6 have been included because Offen used GFP and RFP (paragraph 250-254; Fig. 15, para 48; para 90) and taught using RFP, YFP, luciferase (para 79, 81, 97, 244), all fluorescent proteins. 
Offen taught a chicken as required in claim 15. 
Offen taught male and female chickens as required in claim 16, 18, 19 (Fig. 1-3).
Claim 21 has been included because Offen taught eggs/progeny (throughout). 
The breeding strategy in claim 23 is the one in Fig. 3. 
The male does not have a transgene as required in claim 24.  
The breeding strategy in claim 28 is the one in Fig. 3. 
The breeding strategy in claim 37 item 3) is the one in Fig. 3. 
Claim 41 has been included because Offen is in the “egg industry” and because Offen taught using the eggs (half of which are male) in the vaccine industry (para 229). Using the male eggs “in the vaccine industry” is an intended use and does not necessarily have to occur, and the concept of how the male eggs are used does not distinguish the structure/function of the male egg claimed from the male egg described by Offen. Therefore, the “use” does not distinguish the egg/avians of Offen from those in claim 41.  

The art at the time of filing did not teach an avian male egg having “increased virus production when compared to an isogenic egg lacking the second genetic modification” as required in claim 22 or an avian or avian egg containing a Z chromosome comprising an exogenous nucleic acid sequence encoding SIAT1 as required in claims 42-44. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 and 17. The structure of a transgenic egg/avian obtained from the avian [egg] in claim 1 is the same as the transgenic egg in claim 1 and the transgenic avian in claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632